             Case 1:20-cv-11927-IT Document 1 Filed 10/30/20 Page 1 of 8




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS
________________________________________
 INSTITUTO MEXICANO             DEL   SEGURO         )
 SOCIAL,                                             )
                                                     )
         Plaintiff,                                  )              Civil Action No.
                                                     )
 V.                                                  )
                                                     )
 FRESENIUS MEDICAL CARE AG & CO.                     )
 KGAA, AND FRESENIUS MEDICAL                         )
 CARE HOLDINGS, INC.                                 )
                                                     )
         Defendants.                                 )

                                  IMSS’ ORIGINAL COMPLAINT

        The Instituto Mexicano del Seguro Social (“IMSS”) hereby sues Fresenius Medical Care AG

& Co. KGaA and Fresenius Medical Care Holdings, Inc. (together “Fresenius”) as follows:

                                      NATURE OF THE CASE

        1.       For years, Fresenius used bribery as an integral part of its world-wide marketing

strategy. In the Americas, Fresenius conducted the extensive, international scheme from its regional

headquarters in Waltham, Massachusetts.

        2.       Fresenius’ conduct is well established. In early 2019, Fresenius entered into an Agreed

Cease and Desist Order with the United States Securities and Exchange Commission (the SEC) and a

Deferred Prosecution Agreement with the Department of Justice (DOJ), through which Fresenius

admitted to engaging in organized bribery in Mexico and a host of other countries. In total, Fresenius

paid $231 million in fines and forfeitures as a result of its admitted conduct.

        3.       In Mexico, Fresenius paid bribes to government officials to sell overpriced medicine

and related services to IMSS, a decentralized agency of the Mexican government that conducts the


IMSS’ ORIGINAL COMPLAINT—page 1
              Case 1:20-cv-11927-IT Document 1 Filed 10/30/20 Page 2 of 8



purchases of medicine and medical products that are provided to Mexican citizens by various agencies

of the Mexican government, including IMSS itself.

        4.      If IMSS had known of the illegal bribery, it could not have made any purchases from

Fresenius. That prohibition affects every IMSS purchase from Fresenius from at least 2010 through

early 2019.

                                   JURISDICTION AND VENUE

        5.      This Court has jurisdiction pursuant to 28 U.S.C. § 1332 (a)(4) because this action is

between a foreign state pursuant to the Foreign Sovereign Immunities Act (the FSIA) and a citizen of

the United States.

        6.      This Court has venue pursuant to (1) 28 U.S.C. § 1391(b)(1) because Fresenius has its

principal place of business in this District and (2) 28 U.S.C. § 1391(2) because a substantial part of the

events and omissions giving rise to the claims presented herein occurred in this District.

                                               PARTIES

        7.      IMSS is the Mexican Social Security Institute, a decentralized agency of the United

Mexican States. IMSS is therefore a “foreign state” pursuant to the FSIA, and its officials are covered

by the Foreign Corrupt Practices Act.

        8.      Fresenius is a multinational corporation principally involved in the development,

manufacture, and marketing of medical devices. Fresenius’s operations in the Americas are run out of

Fresenius’ regional headquarters in Waltham Massachusetts.

        9.      Fresenius Medical Care AG & Co. KGaA can be served by service on its US agent,

Fresenius Medical Care Holdings, Inc., through CT Corporation System, 155 Federal Street, Suite 700,

Boston, Massachusetts 02110.



IMSS’ ORIGINAL COMPLAINT—page 2
              Case 1:20-cv-11927-IT Document 1 Filed 10/30/20 Page 3 of 8



        10.     Fresenius Medical Care Holdings, Inc., can be served through CT Corporation System,

155 Federal Street, Suite 700, Boston, Massachusetts 02110.

                                     FACTUAL BACKGROUND

The Parties’ Business Relationship

        11.     IMSS is the main social-service agency of the Mexican government. It was created in

1943 by order of the Mexican President, who continues to nominate IMSS’s General Director.

        12.     IMSS provides health care services to tens of millions of people at hospitals that IMSS

owns and operates throughout Mexico. The Mexican government funds IMSS through taxation and

compulsory contributions. IMSS also manages the purchases of medical supplies for other Mexican

governmental agencies, including the Instituto de Seguridad y Servicios Sociales de los Trabajadores

del Estado (ISSSTE), Petroleos Mexicanos (Pemex), and the Mexican military.

        13.     IMSS is the appropriate agency to bring the claim raised in this complaint.

        14.     Fresenius is medical care company, principally focused on treatment of kindney

disease and dialysis. The company distributes its products worldwide.

Fresenius’ International Bribery Scheme

        15.     For years, Fresenius used bribes to sell its products to governmental agents throughout

the world, including Mexico.

        16.     Fresenius’ international bribery strategy has been established in actions brought by the

SEC and the DOJ.

        17.     Fresenius’ bribery was not limited to foreign countries. Fresenius also utilized illicit

payments to sell its products in the United States. In 2000, Fresenius paid the US government $486

million to resolve its liability for paying kickbacks to doctors in the United States.



IMSS’ ORIGINAL COMPLAINT—page 3
              Case 1:20-cv-11927-IT Document 1 Filed 10/30/20 Page 4 of 8



        18.        In 2019, Fresenius agreed to entry of an Agreed Cease and Desist Order with the SEC

in which it admitted to using illegal bribes in Mexico, along with Angola, Benin, Bosnia, Burkina Faso,

Cameroon, Chad, China, Gabon, Ivory Coast, Morocco, Niger, Saudi Arabia, Senegal, Serbia, Spain,

and Turkey. At the same time, Fresenius entered into a deferred prosecution agreement with the

Department of Justice based on similar illegal activities. The DOJ agreement was signed by Rice

Powell, who is Chairman of the Board of both Fresenius Medical Care AG & Co. KGaA and Fresenius

Medical Care Holdings, Inc.

        19.        Notably, Fresenius confessed that its senior management actively supported the

international bribery scheme, personally engaging in corruption schemes and directing employees to

destroy records of the misconduct. The improper conduct continued for years in Mexico, Angola,

Benin, Bosnia, Burkina Faso, Cameroon, Chad, China, Gabon, Ivory Coast, Morocco, Niger, Saudi

Arabia, Senegal, Serbia, Spain, and Turkey.

        20.        Fresenius cannot deny its international use of bribery. As part of its agreement with

the DOJ, Fresenius agreed that would not “make any public statement, in litigation or otherwise,

contradicting the acceptance of responsibility under U.S. law by the Company” for its pervasive use

of bribery. Although the DOJ agreement does not expressly mention Fresenius’ illegal conduct within

Mexico, it does encompass the entire world-wide scheme of which Mexico was an admitted part.

Fresenius is also bound by the final SEC Order, which expressly outlines Fresenius’ illegal conduct

within Mexico.

        21.        As part of its agreements with the SEC and DOJ, Fresenius paid $231 million in fines

and forfeitures.




IMSS’ ORIGINAL COMPLAINT—page 4
               Case 1:20-cv-11927-IT Document 1 Filed 10/30/20 Page 5 of 8




Fresenius’ Conduct in Mexico

         22.     Starting in at least 2010, Fresenius engaged in an illegal scheme to increase the price

paid by IMSS for dialysis treatments. To achieve its illegal ends, Fresenius utilized a third-party agent

to pay kickbacks to IMSS officials.

         23.     In January 2010, Fresenius Mexico was awarded a portion of an IMSS subrogation

tender for the years 2010 and 2011 at an agreed reimbursement price of approximately $92 per dialysis

treatment, which was a price increase of $13.17 per treatment or 16.7% over the previous contract

price.

         24.     The substantial increase was obtained through the use of bribes.

         25.     Fresenius was so pleased with its agent’s illicit conduct that, in December 2010, almost

a full year after the IMSS tender award, Fresenius agreed to pay its Mexican agent an after-the-fact

commission of $0.40 per treatment performed on IMSS patients in 2010 and $0.20 per treatment in

2011. The retroactive contract improperly identified the after-the-fact commissions as being for

“advice.”

         26.     An internal Fresenius audit confirmed that a material portion of the improper

commissions was intended to be paid passed on to IMSS officials.

         27.     During the two-year term of the single illegal contract, Fresenius sold more than $185

million in goods and services under the contracts obtained by bribery. As a result, Fresenius garnered

more than $31 million during the term of the two-year contract.

         28.     Fresnius’ conduct, however, affected more than the single two-year contract. To

obtain new contracts for 2012 through 2019 (when Fresenius finally disclosed its illegal conduct)

Fresenius was required to represent that it had and would comply with Mexican acquisition laws,

which clearly proscribe bribes. From 2012 through 2018, Fresenius sold more than $580 million in


IMSS’ ORIGINAL COMPLAINT—page 5
                Case 1:20-cv-11927-IT Document 1 Filed 10/30/20 Page 6 of 8



goods and services, all of which was affected by Fresenius’ illegal conduct. Assuming Fresenius merely

maintained its illicit 16.7% advantage, Fresenius garnered another $97 million in illicit gains.

International Conduct in Support of the Scheme
          29.     Fresenius’ conduct was international in scope and orchestrated out of its corporate

offices in Waltham.

          30.     Fresenius utilized a similar scheme in at least 18 countries, including within the United

States.

          31.     High level corporate officers within Fresenius’ Waltham offices had direct knowledge

and approved of its own illegal activities and the illegal activities of its wholly-owned subsidiaries and

its agents throughout the world and specifically including Mexico.

          32.     To control the international scheme, Fresenius personnel in Wlatham necessarily

communicated with Fresenius personnel around the world, including within Mexico. Fresenius

personnel would also travel to and from Massachussets to Mexico in support of the scheme.

Effect on IMSS

          33.     To obtain IMSS contracts, Fresenius had to represent that it had and was complying

with all legal requirements for the sale of medical equipment to IMSS and within Mexico.

          34.     Fresenius made the required representations, but its statements were manifestly false.

          35.     IMSS relied on Fresenius’ false, material statements and omissions to consummate

business transactions with Fresenius. IMSS’ reliance lasted longer than the bribes themselves. With

each additional contract, Fresenius had to represent that it had and would comply with Mexican law.

Following the first bribes, those representations were false. Absent the false representations, IMSS

would have been legally barred from contracting with Fresenius. Therefore, IMSS relied on Fresenius’




IMSS’ ORIGINAL COMPLAINT—page 6
              Case 1:20-cv-11927-IT Document 1 Filed 10/30/20 Page 7 of 8



representations when approving contracts for the purchase of Fresenius products well after the

expressly illicit conduct set out above.

        36.     Fresenius obtained more than $31 million in illicit returns from the 2010-2011 contract

alone. Fresenius’ actual gains from its illegal bribery were far greater.

        37.     Fresenius’ fraud voids Fresenius’ contracts with IMSS from 2010 through 2018, and

therefore, Fresemius should be required to return all proceeds received from IMSS (more than $765

million), retaining at most the actual production cost of the supplies it sold. At a minimum, Fresenius

should have to return the extra $13.17 it received for each treatment it sold during this period, totalling

more than $128 million.

                                   CLAIM FOR RELIEF—FRAUD

PLAINTIFF REALLEGES AND REAFFIRMS PARAGRAPHS 1-37 ABOVE AND FURTHER ALLEGES:

        38.     Based on the foregoing facts, IMSS asserts a claim for fraud.

        39.     Fresenius’ false, material statements and omissions to IMSS were fraudulent and were

lnown to be false at the time they were made.

        40.     IMSS justifiably relied on Fresenius’ false, material statements and omissions in order

to consummate business transactions with Fresenius. Absent the false claims, IMSS would have been

barred from contracting with Fresenius.

        41.     IMSS is entitled to avoid the contracts fraudulently obtained and to a return of the

compensation it paid to Fresenius. IMSS’ remedies are the same under either United States or Mexican

law.

        42.     As a result of the fraud and fraudulent misrepresentations, Plaintiff has been damaged

in excess of $765,000,000 as can nearly be determined.




IMSS’ ORIGINAL COMPLAINT—page 7
              Case 1:20-cv-11927-IT Document 1 Filed 10/30/20 Page 8 of 8




                                        PRAYER FOR RELIEF

        43.     IMSS prays that this Court awarddamages in the amount of $765,000,000 or damages

so provable, and for all other relief to which it is entitled under law or equity.

Dated: October 26, 2020.

Plaintiff demands a jury for all issues and counts so triable.

                                                         Respectfully submitted,


                                                         By: /s/ Mark Maney
                                                         Mark Maney
                                                         Attorney-in-Charge
                                                         Maney & González-Félix PC
                                                         Texas Bar No. 12898200
                                                         Federal ID: 11815
                                                         Pro hac vice pending
                                                         712 Main Street
                                                         Suite 2100
                                                         Houston, Texas 77002
                                                         Telephone: 713.806.2500
                                                         mmaney@maneylaw.com

                                                         s/Matthew J. Valcourt
                                                         Matthew J. Valcourt
                                                         VALCOURT AND ASSOCIATES LLC
                                                         MA BOBO NO: 630620
                                                         850 NE Third St, Suite 208
                                                         Dania FL 33004
                                                         Email: mvalcourt@valcourtlaw.com
                                                         Telephone: (305) 763-2891
                                                         Facsimile: (305) 470-7484

                                                         ATTORNEYS FOR IMSS




IMSS’ ORIGINAL COMPLAINT—page 8
